MOSK, J., Dissenting.
Though the majority’s goal of protecting the public is laudable, their solution may inadvertently achieve the opposite effect. It will allow the Board of Architectural Examiners to escape the consequences of disregarding its statutory mandate, punishing Hughes instead. The board concedes, moreover, that “[njegligence is not an issue in this case.” Rather, the issue is the tangled web Hughes wove for himself when first he practiced to deceive.
Hughes contends that the board improperly “appears to [assert] that it needs two bites at the apple—one at license time, another at discipline time—in order to be able to effectively deal with prelicense out-of-state misconduct . ...” I agree. The Court of Appeal correctly held that the statutes Hughes purportedly violated do not apply to him.
Business and Professions Code section 5510.1 provides: “The Legislature finds and declares that it is the mandate of the board to regulate the practice of architecture in the interest and for the protection of the public health, safety, and welfare. For this purpose, the board shall delineate the minimum professional qualifications and performance standards for admission to and practice of the profession of architecture. The board shall establish a fair and uniform enforcement policy to deter and prosecute violations of this chapter or any rules and regulations promulgated pursuant to this chapter to provide for the protection of the consumer.” (Italics added.)
By ordering the board to “establish a fair and uniform enforcement policy,” the Legislature also meant for the board to enforce such a policy. (Bus. & Prof. Code, § 5526.) The board failed to comply.
*796Hughes obtained his California license to practice architecture September 10, 1990. On his application, dated February 22 of that year, he checked a box on question No. 8 declaring that he had never “been convicted by a court of any offense.”
The board found that in a follow-up letter to the board’s examiners, sent March 8, 1990, Hughes “related some of his problems with his licensed status and [that] the criminal charges against him had been dismissed.” “As a result,” Hughes explained in the March 8 letter, “there are no charges pending against me nor will any other criminal charges be brought against me in Virginia. For practical as well as legal purposes, I have no record.”
The board received the March 8 letter but did not investigate the problems of which Hughes had given notice. In failing to do so, it disregarded Business and Professions Code sections 480, subdivision (a)(2), and 5552, subdivision (a), which required it to reject Hughes’s application. Apparently the March 8 letter was filed and forgotten. The board admitted at trial that it had made a “mistake” in processing his application. Only in May 1991, on receipt of a letter from the National Council of Architectural Registration Boards advising that Hughes may have been denied registration as an architect in other jurisdictions “on the basis of character,” did the board begin its inquiry.
The board found that Hughes “did not respond falsely to question 8 on his application. [He] did falsely state in his letter of March 8, 1990, that the charges against him had been dropped. The charges were in fact dismissed in May. However, the evidence indicates that [Hughes] made his statement in error, not as a knowing misstatement.”
Nevertheless, the board revoked his license, solely under the authority of Business and Professions Code sections 5583 and 5584, evidently on the basis of misconduct prior to obtaining it. The trial court denied a petition for writ of administrative mandate (Code Civ. Proc., § 1094.5), but the Court of Appeal reversed, explaining that his license was revoked under statutes that did not apply to him.
The relevant statutes provide: “The fact that, in the practice of architecture, the holder of a license has been guilty of fraud or deceit constitutes a ground for disciplinary action.” (Bus. & Prof. Code, § 5583.) “The fact that, in the practice of architecture, the holder of a license has been guilty of negligence or willful misconduct constitutes a ground for disciplinary action.” (Id., § 5584.) Hence, to be disciplined under these statutes, the licensee must (1) be the holder of a license and (2) have committed the wrongful act “in the practice of architecture.”
*797The “practice of architecture ... is defined as offering or performing, or being in responsible control of, professional services which require the skills of an architect . . . .” (Bus. & Prof. Code, § 5500.1, subd. (a).) The prior version of this statute was not materially different. (Stats. 1986, ch. 541, § 2, p. 1938.) Hence, nobody can be engaged in the “practice of architecture” without being an “architect.”
But “[a]s used in this chapter [Business and Professions Code sections 5500-5610.7], architect means a person who is licensed to practice architecture in this state under the authority of this chapter.” (Bus. & Prof. Code, § 5500.) When Hughes committed his wrongful acts, he was not “licensed to practice architecture in this state . . . .” (Ibid.) Hence he cannot be disciplined under the statutes in question.
Apparently uncomfortable with the substance of Hughes’s point, the board, in the main, argues that he did not raise it below and may not do so now. It then adds, “In any event[,] as the unchallenged factual findings . clearly established, Hughes’[s] misconduct was committed in the practice of architecture.” I remain unconvinced. With regard to the procedural point, Hughes raised the question whether he may be disciplined under Business and Professions Code section 5583 or 5584, and he has sufficiently preserved his claim. With regard to the board’s substantive comment, the factual findings have nothing to do with any statutory limitations.
The majority refer to the need to protect the public. That is indeed the board’s duty. (Bus. & Prof. Code, § 5510.1.) The-possible consequences of architectural error require no less. But when, as appears from the record, the board fails in its duty, it is the board’s procedures that should be adjusted. We should not instead interpret the statutes to rescue the board from its own inattention to Hughes’s application.
The statutory construction that the majority prefer is implausible. The Court of Appeal explained that such a “construction would unlink the connection between the holder of a license and the holder’s misconduct. Under [that] view, these statutes could be violated by an unlicensed person who commits architectural misconduct anywhere in the world if perchance that person should later become licensed in California. Such a strained construction is contrary to the ordinary meaning of the statutory language.”
The Court of Appeal also noted that “whenever a citation for revocation of a license is filed, the citation may ‘contain an assessment of a civil penalty.’ ([Bus. & Prof. Code,] § 5566.) After exhaustion of the review procedures, the Board may apply to the appropriate superior court for a judgment in the *798amount of the civil penalty. ([Id.,] § 5566.2, subd. (d).) Under the regulations adopted by the Board, the assessments may range from $50 to $2,000 for each violation depending upon the gravity of the violation and its consequences. (Cal. Code Regs., tit. 16, § 152.) Thus, under the construction advanced by the Board, plaintiff could have been fined under the Act for conduct committed in another jurisdiction when he was a nonresident and years before he was licensed by the Board in California. . . . We would be hard pressed'to find a rational basis for the imposition of such a retroactive, extraterritorial fine.”
The Court of Appeal also identified another part of the statutory scheme that calls into doubt the majority’s interpretation of it. “After an investigation, if the executive officer of the Board has probable cause to believe that a licensee has violated the Act, the officer may issue a citation to the licensee. But before a citation may issue, the executive officer shall submit the alleged violation to a least one designee of the Board who is a certificate holder <pr a staff architect. ‘The review shall include attempts to contact the licensee or unlicensed individual to discuss and resolve the alleged violation.'' ([Bus. & Prof. Code,] § 5566, italics added.) Obviously, this review procedure could not be applied to a[n] unlicensed nonresident who acted years before in another state. It presupposes that the unlicensed person committed his acts in California or that the violation occurred after the accused was licensed to practice architecture in California.”
The majority and I read the statutory scheme differently. Evidently they emphasize skills, whereas I emphasize architect, in construing Business and Professions Code section 5500.1’s definition of the practice of architecture “as offering or performing, or being in responsible control of, professional services which require the skills of an architect. . . .” (Id., subd. (a), italics added.) The meaning of the statutes in question is not entirely clear. But the majority do not satisfactorily address the incongruities their interpretation creates in the statutory scheme, as identified by the Court of Appeal.
Moreover, the Legislature has distinguished between misconduct by a licensee, i.e., an architect, acting “in the practice of architecture” (Bus. & Prof. Code, §§ 5583, 5584) and misconduct by “an unlicensed individual acting in the capacity of an architect . . .” (id., § 5566).
If Hughes had committed fraud in applying for a California license, he could be sanctioned. (Bus. & Prof. Code, §§ 480, subd. (c), 5552, subd. (a), 5560.) If he had committed malpractice or misconduct after obtaining his California license, he could be sanctioned. (Id., §§ 5583, 5584.) But neither section 5583 nor 5584 of the Business and Professions Code provides a *799sanction for the prelicensure misconduct the board found Hughes to have committed—misconduct that his own warning had given the board notice to investigate.
I would affirm the Court of Appeal’s judgment.
The petition of appellant Charles Scott Hughes for a rehearing was denied May 20, 1998. Chin, J., did not participate therein. Mosk, J., was of the opinion that the petition should be granted.